Citation Nr: 0123284	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  00-19 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for anxiety and 
depression.  

2.  Entitlement to a disability rating in excess of 
10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from November 1951 to November 
1971.  These matters come to the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
anxiety and depression, and increased the rating for 
hypertension from zero to 10 percent, effective January 12, 
2000.  The veteran perfected an appeal of the denial of 
service connection and the denial of a rating in excess of 
10 percent for hypertension.

A personal hearing at the Board had been requested by the 
veteran and scheduled for July 19, 2001; however, he 
subsequently wrote to the Board canceling the hearing and did 
not request that another be scheduled.  

The issue of service connection for anxiety and depression 
will be addressed in the remand portion of this decision.  

In the May 2000 rating decision the RO also denied 
entitlement to service connection for prostate cancer.  The 
veteran included that issue in his July 2000 notice of 
disagreement, but the RO has not provided him a statement of 
the case pertaining to that issue.  The issue of entitlement 
to service connection for prostate cancer is, therefore, 
being remanded to the RO for the issuance of a statement of 
the case and to give the veteran the opportunity to submit a 
substantive appeal.  Manlincon v. West, 12 Vet. App. 238 
(1999).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him a VA medical 
examination in order to assist him in substantiating his 
claim for VA compensation benefits. 

2.  The veteran's diastolic blood pressure is predominantly 
less than 110 and his systolic blood pressure is 
predominantly less than 200.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.104, 
Diagnostic Code 7101 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reflect that as the 
result of a routine medical examination in February 1968, the 
veteran was found to have high blood pressure.  He underwent 
an evaluation at that time, which resulted in a diagnosis of 
essential hypertension.  He was then placed on medication and 
continued to receive medication for hypertension throughout 
the remainder of active service.  He was retired from active 
service with a diagnosis of hypertension.  In a January 1972 
rating decision the RO granted service connection for 
hypertension and rated the disorder as zero percent 
disabling.

In conjunction with his January 2000 claim the veteran 
presented private, service department, and VA treatment 
records documenting the medical treatment that he has 
received since November 1971.  Those records show that he has 
received medication on an ongoing basis for hypertension 
since his separation from service, with varying effectiveness 
in controlling the hypertension.

An April 1996 medical report from the Newcastle Medical 
Clinic shows that the veteran's medical history was 
significant for hypertension.  The medical evidence reflects 
a systolic blood pressure reading of 173 millimeters (mm.) 
and a diastolic reading of 104 mm. (173/104) in April 1999.  
The RO provided the veteran a VA medical examination in March 
2000, at which time the examiner referenced a VA treatment 
record showing that the veteran's blood pressure had been 
190/98 in February 2000.  At the time of the examination his 
blood pressure readings at various postures were 171/94, 
160/98, 150/96, 158/99, 138/86, and 138/87.  He denied 
experiencing any symptoms of hypertension other than 
occasional postural hypotension, and the examination revealed 
no cardiovascular abnormalities.  An electrocardiogram (EKG) 
was normal, and the examiner found that the hypertension was 
under fair control with medication.

The veteran underwent a VA medical evaluation in April 2000, 
at which time his blood pressure was 158/80 mm.  He stated at 
that time that his blood pressure readings, which he 
monitored at home, ranged from 130-140/70-90 mm.  

In multiple statements the veteran reported that he had 
received continual treatment for hypertension since it was 
originally diagnosed in service.  He stated that his blood 
pressure had been higher than 200/110 a number of times, but 
the specific occurrence he referenced occurred in November 
1989.

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001)).  These 
provisions apply to all claims filed on or after the date of 
enactment of the statute, or filed before the date of 
enactment and not yet final as of that date.  Holliday v. 
Principi, 14 Vet. App. 282-83 (2001), mot. for recons. 
denied, __ Vet. App. __ (Apr. 27, 2001) (per curiam order).

In statements received at the Board in July 2000, the veteran 
asked that his case be remanded to the RO for review and re-
adjudication based on the change in the law brought about by 
the VCAA.  The Board finds, however, that the RO informed the 
veteran of the evidence needed to support his claim in March 
2000, and provided him a statement of the case in July 2000.  
That document informed the veteran of the regulatory 
requirements for entitlement to the claimed benefit, and the 
rationale for not awarding an increase.  The RO also provided 
a copy of the claims file to the veteran.  His representative 
has reviewed the claims file and did not indicate the veteran 
had any additional evidence to submit.  The RO notified the 
veteran that his case was being sent to the Board, and 
informed him that any additional evidence he had should be 
submitted to the Board.  The Board finds, therefore, that VA 
has fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim for an increase.

The RO has obtained the veteran's service medical records and 
the VA, private, and service department treatment records 
designated by the veteran.  The RO provided the veteran a VA 
medical examination in March 2000.  The Board concludes that 
all relevant data has been obtained for determining the 
merits of the veteran's claim for a higher rating for 
hypertension and that VA has fulfilled its obligation to 
assist him in the development of the relevant evidence.
Increased Rating for Hypertension

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Rating Schedule provides a 60 percent rating for 
hypertension if the diastolic pressure is predominantly 130 
mm. or more; a 40 percent rating if the diastolic pressure is 
predominantly 120 mm. or more; a 20 percent rating if the 
diastolic pressure is predominantly 110 mm. or more, or the 
systolic pressure is predominantly 200 mm. or more; and a 
10 percent rating if the diastolic pressure is predominantly 
100 mm. or more, or the systolic pressure is predominantly 
160 mm. or more.  A 10 percent rating also applies if the 
veteran has a history of diastolic pressure that was 
predominantly 100 or more and continuous medication is 
required to control the hypertension.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

The medical evidence relevant to the current appeal shows 
that the veteran's diastolic blood pressure has not exceeded 
110 mm., and that the systolic pressure has not exceeded 200 
mm.  Although the veteran has asserted that his blood 
pressure has, in the past, exceeded those levels, his current 
disability rating is dependent upon the status of his blood 
pressure as reflected by documented blood pressure readings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  Because the 
medical evidence does not show that his diastolic pressure is 
predominantly 110 mm. or higher, or that the systolic 
pressure is predominantly 200 mm. or higher for the 
applicable time period, the criteria for a disability rating 
in excess of 10 percent for hypertension have not been met.  

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the hypertension has resulted 
in any hospitalizations.  In addition, the evidence does not 
show that the hypertension, which is basically asymptomatic, 
rather than anxiety or depression, has caused marked 
interference with employment.  The Board finds, therefore, 
that remand of the case to the RO for referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
rating is not appropriate.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  The preponderance of the evidence is 
against the claim of entitlement to a disability rating in 
excess of 10 percent for hypertension.


ORDER

The claim of entitlement to a disability rating in excess of 
10 percent for hypertension is denied.


REMAND

In regard to the issue of service connection for anxiety and 
depression, the Board notes that in the May 2000 rating 
decision the RO found that the claim was not well grounded.  
However, the VCAA eliminated the concept of a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991 and Supp. 2001).  
Because the veteran appealed the May 2000 decision, that 
decision was not final on the date of enactment of the VCAA 
and the change in the law applies to the veteran's claim.  
Holliday, 14 Vet. App. at 282-83.

The veteran's service medical records show that he reported 
experiencing nervous tension and anxiety in September 1963, 
assessed as anxiety reaction.  In July 1966, when he was 
noted to he very nervous and experiencing stress from work, 
Librium was prescribed.  In August 1968, May 1969 and May 
1971 meprobamate was prescribed.  Librium and meprobamate are 
medications for the relief of the symptoms of anxiety.  
Physician's Desk Reference (online version).  .

Although the veteran did not report nervousness in 
conjunction with his July 1971 retirement examination and the 
psychiatric portion of that examination was normal, treatment 
records from the Tinker Air Force Base Hospital indicate that 
in December 1971, approximately one month following the 
veteran's retirement from active service, he was given a 
prescription for Valium, another medication used to treat 
anxiety.  Physician's Desk Reference (online version).  
Valium was prescribed on a regular basis through September 
1994, and his treating physician stated in October 1987 that 
Valium was prescribed due to anxiety.  Beginning in December 
1991 the diagnoses for which he was receiving medical care 
included anxiety.  In September 1994 his medication was 
changed from Valium to Xanax, which is also used to treat the 
symptoms of anxiety.  Physician's Desk Reference (online 
version).  He has continued to receive Xanax for chronic 
anxiety since September 1994.  

When the veteran underwent a VA medical evaluation in April 
2000, he reported chronic anxiety and of feeling depressed 
since prostate cancer was diagnosed in 1994.  He was noted to 
suffer from an anxiety disorder and depression, and Prozac 
and Buspar were added to the Xanax that he had been taking.  
Later in April 2000 a psychiatric interview resulted in a 
diagnosis of dysthymia, rule out a generalized anxiety 
disorder.

In light of the showing of in-service treatment with 
medication for emotional symptoms with continued treatment 
after service, a comprehensive VA psychiatric examination is 
warranted to determine the correct diagnosis of any current 
psychiatric disorder and whether it is related to service.  
Additionally, inasmuch as the veteran timely submitted a 
notice of disagreement with the May 2000 denial of service 
connection for prostate cancer, that issue is being remanded 
for the issuance of a statement of the case and to give the 
veteran the opportunity to submit a substantive appeal.  
Manlincon, 12 Vet. App. at 238.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should ask the veteran to 
identify the sources of any post-service 
evaluation or treatment for anxiety or 
depression, and the approximate periods of 
treatment or evaluation by each.  This 
should include any treatment the veteran 
may have received from military facilities 
as a military retiree or from private or 
VA sources.  The RO should then obtain any 
records which have not yet been obtained.  
Regardless of any response by the veteran, 
the RO must ensure that all relevant VA 
records are obtained.  

3.  After the above development has been 
completed and any additional records have 
been associated with the claims file, but 
in any event, the veteran should be 
afforded a comprehensive psychiatric 
examination, with psychological studies if 
indicated, to determine the correct 
diagnosis and etiology of any current 
psychiatric disorders.  The claims folder 
must be made available to the examiner, 
the review of which should be noted in the 
examination report.  Based on the medical 
evidence of record, including the 
treatment of the veteran during and after 
service with medication for anxiety and 
more recently with medication for 
depression, the examiner should address 
the following:  (1) state the correct 
diagnosis of any psychiatric disorders 
present; (2) if some disorder other than, 
or in addition to, anxiety disorder is 
diagnosed, when did the other disorder 
have its onset and is it separate and 
distinct from the anxiety noted during and 
after service.  If necessary, the examiner 
may express the opinion in terms of 
likelihood, i.e., whether it is at least 
as likely as not.  

3. Thereafter, the RO should readjudicate 
this claim.  If the service connection 
for anxiety or depression remains denied, 
the veteran and his representative, if 
any, should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Additionally, after undertaking any 
development deemed appropriate on the 
issue of entitlement to service 
connection for prostate cancer, the RO 
should re-adjudicate that issue and if 
entitlement remains denied, the veteran 
and his representative should be provided 
a statement of the case pertaining to 
that issue and be given the opportunity 
to submit a substantive appeal.


The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The case should be returned to the Board for consideration of 
any issue that remains in a denied status and for which a 
valid substantive appeal has been submitted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 



